PD-1691&1692&1693-15
                                 COURT      OF   CRIMINAL       APPEALS


TYLER LEBLANC '.))••                                   §
TDCJ# 01969518                                         §
            Appellant         p^p ^                    §
VS.              COURT OF CRIMINAL APPEALS§ Trial Cause Nos. 09-15-00439-CR
mHF qTATF OP                 PT ARGUMENT:


     Texas Rules of Appellate Procedure 68.2(a)"First petition. The

petition must be    filed within 30 days after either the day the a<

court of appeals'   judgment was rendered or the day the last timely

motion for rehearing or timely motion for en banc reconsideration

was overruled by the court of appeals."

     Texas Rules of Appellate Procedure 68.2(c)"Extension of time.

The Court of Criminal Appeals may extend the time to file a petit

ion for discretionary review if a party files a motion complying

with Rule 10.5(b) no later than 15 days after the last day for

filing the petition. The Court of Criminal Appeals may extend the

time to file a response or reply if a party files a motion comply

ing with Rule 10.5(b) either before or after the response or reply

is   due."

      Texas Rules of Appellate Procedure 10.5(1)(A)(C)&(3)(A)(B)(C)

(D)"(1)Contents of motion in general. All motions to extend time,

except a motion to extend time for filing a notice of appeal, must

state:(A)the deadline for filing the item in question;(C) the facts

relied on to reasonablyyexplain the need for an extension" Rule 10

.5"(3) Contents of motion to extend time to file petition for rev

iew or petition fo rdiscretionary review.    A motion to extend time

to file a petition .for review or petition for discretionary review

must also specify: (A) the court of appeals; (B) the date of the

court of appeals'    judgment; (C) the case number and style of the

case in th ecourt of appeals; and (D) the date every motion for r

rehearing or en banc reconsideration was filed, an deither the date

and nature of the court of appeals' ruling on th emotion,or that

it remains pending.

      Answers to Rule 10.5 (3)(A) The appellant's case was filed in
                                (Pg.2)
the Court of Appeals Ninth District of Texas at Beaumont.           (B) The

Court'of Appeals'        judgement was rendered on November 25,2015.      (C)

The styled case in the listed, court was an Appeal.        The Case No's,

were   09-15-00439-CR;     09-15-00440-CR;   09-15-00441-CR.   The case    ..:

numbers were all listed together.(D) There is no motions filed to

request a rehearing in the Court of Appeals of the Ninth District.

       Appellant recieved documentation of the order from the Court

of Appeals on December 10, 2015. Which is fifteen days after the

signed order. That being Appellant only had 30 days to file his

PDR the due date being on December 25, 2015.

       Appelant needs time to properly research and compile his PDR.

Due to the late timing in him recieving the ORDER and that Appelant

is filing everything Pro-Se and that he is a Layman-At-Law, it is

unreasonable to conclude that he can fully'and adequately file his

PDR in the allotted time goverend by Rule 68,2

PRAYER:


       Appellant respectfully requests for this Honorable Court to

extend his time [45] Forty-Five days after December 25,2015 so he

can adequately prepare his PDR. Appelant has never recieved a time

extension before in this matter concerning his PDR.

INMATE    DECLARTION:


       I, Tyler Leblanc, TDCJ# 1969518 currently confined at the Ruben

M. Torres Unit in Medina County, Texas declare.under penalty of

perjury that the above motion to?, file t imelextension for PDR'is

true    and   correct,


signed on this 15 day of December 2015


                                               Tyler
                                               Tyle  Leblanc TDCJ# 1969518



                                    (Pg.3)
*Under both federal law (28 U.S.C. § 1746) and State law (Art.132.
001, Texas C.P.R.C.) inmates incarcerated in Texas may use a unsworn
declaration under penalty of perjury in place of a written declar
ation sworn before a notary of public.*

CERTIFICATE       OF    SERVICE:


       I hereby certify that a true & correct copy of the above motion

to file time extension for PDR has been forwarded to the following

address :


Texas Court of Criminal Appeals
Court    Clerk
P.O.    Box    12308
Austin,       Texas    78711

By placing same in the Ruben M. Torres Unit U.S.             Mailbox postage

pre-paid first class on this 15 day of December 2015



                                              fer
                                                          fo/Lf */%%n
                                                     Leblanc TDCJ#         1969518
                                            Ruben    M    Torres    Unit
                                            125   Private        Road   4303
                                            Hondo,       Texas    78861




Carbon Copy on File:




                                   (Pg.4)
CourtiClerk   ,                                   December     15,   2015


    Can; you please file the enclose motion for., time extension for
PDR in the proper fashion and manner.
    Thank you for your time and attention in this matter.




                                                  'PIL, *\msR
                                    TVler    Leblanc    TDCJt     1969518
                                    Ruben    M.   Torres   Unit
                                    i25 Private Road 4303
                                    Hondo,    Texas    78861




P.S.  Can you:please send a stamped copied of the enclosed document
for my personal records and proof of filing. Thank You for any
inconvience this may cause you.